Mr. PRESIDING JUSTICE ROMITI, dissenting: Because it is clear to me that the cross-examination of Edward Garlington could not have been properly restricted on the ground of immateriality, and because the record does not clearly establish that the trial court limited that cross-examination in an effort to protect Edward Garlington’s fifth amendment rights, I believe this cause should be reversed and remanded for a new trial and therefore must respectfully dissent. The State’s version of this incident, as presented by its witnesses, was that the defendants, having lost money in a dice game, sought to rob the other players at gunpoint and then shot the deceased in cold blood. On the other hand the defendants testified that after an altercation between the deceased and defendant Byrd was broken up by Sterling Hentley, Hentley warned Byrd that the people in the basement all had guns and were not going to allow them to leave. Defendants then decided that they would disarm those in the room at gunpoint and make their escape. They contended that while they were attempting to do this Reginald Garlington, Edward Garlington, and a third man began to fire at them. Byrd was hit in the face by one bullet and did not fire back. Crawford admitted firing shots in return, but only at Edward Garlington. What defendants were prevented from doing at trial was to attempt to adduce from Edward Garlington an admission that the following day, after stating that Hentley had “set up” his brother, he shot and killed Hentley. Clearly this in itself might have tended to corroborate defendants’ version of the shooting, which was predicated on a warning by Hentley. Yet at trial the only reason cited by the trial judge for excluding this evidence, after hearing defendants’ offer of proof, was that it was immaterial and irrelevant and could not possibly be beneficial to the defense. It is evident that this case turned on the trial court’s determination of credibility. Under those circumstances the exclusion of this evidence solely on the ground of materiality and relevancy was improper and was clearly prejudicial. The State suggests that in excluding this evidence the trial judge was acting to protect Edward Garlington’s fifth amendment right not to incriminate himself. The State further suggests that the trial judge balanced the need to protect this right against the importance of the evidence sought to be adduced. Unfortunately on this record that is only speculation. The trial court clearly had, in effect, granted Edward immunity from prosecution for his testimony concerning the events of the 19th. This was done by ordering him to testify over his fifth amendment claims and obtaining from the State a pledge not to use any of this coerced testimony. But the question of whether this procedure should or could be used with respect to testimony about the shooting on the 20th was never addressed on the record. Defendants were never given an opportunity to seek to convince the judge that the interests of the defendants in a fair trial would necessitate extending this same form of immunity to that anticipated testimony. To now justify the trial court’s decision on the basis of a fifth amendment analysis never explicitly advanced at trial with respect to this aspect of Edward Garlington’s testimony would be to deny defendants a fair trial. Accordingly I would reverse defendants’ convictions and remand for a new trial at which these issues could be fairly addressed by all parties.